Exhibit 10.2

amendment to securities purchase agreement

This Amendment to Securities Purchase Agreement (this “Agreement”) is dated as
of June __, 2015 and is between GUIDED THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and the other parties identified on the signature
pages hereto.

On November 26, 2014, the parties entered into a securities purchase agreement
(the “Purchaser Agreement”) providing for the purchase of certain securities of
the Company. Capitalized terms used in this Agreement without definition have
the meanings assigned to them in the Purchase Agreement.

The Purchase Agreement currently prohibits the Company, until 18 months after
the Closing Date, from effecting or entering into an agreement to effect any
issuance by the Company or any of its Subsidiaries of Common Stock or Common
Stock Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction (the “Variable Rate Transaction Restriction”). The Purchase
Agreement also currently prohibits the Company, until the one year anniversary
of the Closing Date, from undertaking a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority in interest of the Shares except under certain
circumstances (the “Capital Change Restriction”).

The parties believe it is in their mutual best interests to maximize the
Company’s flexibility in its capital raising efforts and, to that end, desire to
amend the Purchase Agreement to remove the Variable Rate Transaction Restriction
and the Capital Change Restriction.

Therefore, the parties agree as follows:

1.Amendments to Purchase Agreement. Section 4.12(b) of the Purchase Agreement,
which provides for the Variable Rate Transaction Restriction, and Section 4.15
of the Purchase Agreement, which provides for the Capital Change Restriction,
are hereby deleted in their entirety.

2.Effect of Amendment. Except as set forth expressly in Section 1, all terms of
the Purchase Agreement shall be and remain in full force and effect, and shall
constitute the legal, valid, binding and enforceable obligations of the parties
to the Purchase Agreement.

3.Condition Precedent. In accordance with Section 5.5 of the Purchase Agreement,
the amendment set forth in Section 1 shall become effective upon execution and
delivery of this Agreement by Purchasers who purchased at least 67% in interest
of the Shares based on the initial Subscription Amounts thereunder.

4.Counterparts. This Agreement may be executed in any number of counterparts and
each of such counterparts will for all purposes be deemed to be an original, and
all such counterparts will together constitute but one and the same instrument.

[ SIGNATURE page follows ]

 

 

 



The parties are signing this Agreement as of the date stated in the introductory
clause..

  GUIDED THERAPEUTICS, INC.


By: /s/ Gene S. Cartwright
Name: Gene S. Cartwright
Title: President      

PURCHASER




____________________________________




By:_________________________________
Name:
Title:

 

 